Filed by Symyx Technologies, Inc. Pursuant to Rule425 Under the Securities Act of 1933 And Deemed Filed pursuant to Rule14a-12 Under the Securities Exchange Act of 1934 Subject Company: Symyx Technologies, Inc. Commission File: 000-27765 Accelrys & Symyx Investor Presentation Company Confidential Safe Harbor Information Non-historical statements in this presentation are forward- looking statements under Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements involve risks, uncertainties and assumptions, including those we describe in our comments today and in our SEC filings. If any of these risks or uncertainties materialize, or any of our assumptions prove incorrect, our results could differ materially from our expectations expressed in these forward-looking statements.We assume no obligation, and do not intend, to update these forward-looking statements except as the law requires. 2 Company Confidential Accelrys and Symyx to Merge Accelrys and Symyx Agree to Merge •Companies have entered into definitive merger agreement •Transaction expected to complete by end of June 2010 subject to shareholder approval Merger Outcome •Creates the leading enterprise scientific informatics software system company •The capability of managing end-to-end scientific workflows to achieve better outcomes •Deep expertise in chemistry, biology and materials science and broad scientific solutions for research, development and manufacturing •Achieve greater scale by combining resources, capabilities and revenue •Financially stable company with strong cash position and no debt •Positioned for sustained, profitable, revenue growth •Highly predictable revenue model Scientific ELN Process Optimization Modeling & Simulation Data Reports & Analysis 3 Company Confidential Combining Industry Leaders Founded: 2001 Public: ACCL (NASDAQ) FY 2009 Revenue: $80.9M Leading positions in: § Data Collection and Analysis § Data Access,Integration & Transformation § Scientific Modeling and Simulation § Workflow Automation and Optimization Employees: 370 Headquarters: San Diego, CA Operations: North America, EMEA and Asia Pacific Founded: 1996 Public: SMMX (NASDAQ) CY 2009 Revenue: $88.6M* Leading positions in: § Electronic Laboratory Notebook § Decision Support, Analysis and Reporting § Chemical Representation and Management § Chemical Sourcing Databases Employees: 330 Headquarters: Santa Clara, CA Operations: North America, EMEA and Asia Pacific *Software business unit revenue 4 Company Confidential Scientific R&D Challenges Balance Innovation, Automation, Collaboration Scientific innovation is not the only route to higher R&D productivity. Attention to the familiar management areas of cost, speed, and decision making can still reap rewards. Eric David, Tony Tramontin, and Rodney Zemmel McKinsey,February 2010 The economics of innovation - as R&D is done today - are unsustainable.If companies are to overcome these obstacles they will need to establish processes and structures that promote innovation… The Enterprise of the Future IBM Global CEO Study, 2008 5 Company Confidential Combined Company Addresses Required Needs Unequaled capabilities in scientific software and services ØDeep domain expertise in chemistry, biology and materials science ØAbility to improve scientific R&D processes and their outcomes ØUnique, open, enterprise scale informatics system for global scientific R&D ØOne vendor with end-to-end solutions from research through development ØBroad, vibrant ecosystem of partners ØGlobal footprint to interact locally with geographically dispersed R&D operations Delivering open, flexible, agile scientific R&D environments üBest of breed science üProcess efficiencies and reduced operating costs üEnables compliance with industry regulations üInformation sharing and global collaboration üBetter decisions and outcomes üInvestment protection - integrates with existing IT assets üImproved scientist productivity and R&D performance üRegister entities and protect company IP 6 Company Confidential Combined Company Solution Offering Enables Customer Benefit Decision Support and Analytics Workflow Automation Deep analysis of complex scientificinformation Optimize processes and capture best practices Derivation of models, improvedscientific insights and understanding Process optimization, deployment of best practices, reduced operating costs Reporting, Visualization and Collaboration Drill down, dissemination and sharing of scientific information Timely visibility into R&D processes, better decision making, improved performance Electronic Lab Notebook Scientific Information Management Creation, capture, execution and reuse of scientific processes, data and experiments Improves scientist productivity by working more efficiently and collaboratively Store, search and manage diverse scientificdata and intellectual property Companies become more efficient and innovative by institutional scientific information and knowledge being available across the enterprise 7 Company Confidential Leading in Scientific R&D Workflows in Growing Markets Create, Execute and Reuse Scientific Experiments Store, Search and Manage Diverse Scientific Data and Intellectual Property Electronic Lab Notebook Scientific Information Management Decision Support And Analytics Workflow Automation Reporting, Visualization And Collaboration Scientific Informatics Software System Disseminate, Share and Collaborate Optimize Processes and Capture Best Practice • ELN market growing at ~20% CAGR (Atrium Research) • Scientific Informatics/BI market growing at ~ 12% CAGR (Frost & Sullivan) 8 Company Confidential With Global Brand Customer Portfolio and Minimal Product Overlap Accelrys + Symyx has over 1,350 total, unique customers including •29 of the top 30 biopharmaceutical companies •5 of the top 5 chemical companies •5 of the top 5 aerospace companies •3 of the top 5 CPG companies •And major Government agencies & academic institutions Accelrys Symyx Accelrys + Symyx 1,350 Shared Customers Products Modeling & Simulation Data
